Name: Decision No 2/96 of the Association Council, Association between the European Communities and their Member States, of the one part, and Romania, of the other part of 13 December 1996 concerning the export of certain ECSC steel products from Romania to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system established by Decision No 3/95 of the Association Council)
 Type: Decision
 Subject Matter: trade policy;  iron, steel and other metal industries;  Europe;  tariff policy;  European Union law
 Date Published: 1997-01-22

 Avis juridique important|21997D0122(01)Decision No 2/96 of the Association Council, Association between the European Communities and their Member States, of the one part, and Romania, of the other part of 13 December 1996 concerning the export of certain ECSC steel products from Romania to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system established by Decision No 3/95 of the Association Council) Official Journal L 019 , 22/01/1997 P. 0032 - 0033DECISION No 2/96 OF THE ASSOCIATION COUNCIL, ASSOCIATION BETWEEN THE EUROPEAN COMMUNITIES AND THEIR MEMBER STATES, OF THE ONE PART, AND ROMANIA, OF THE OTHER PART of 13 December 1996 concerning the export of certain ECSC steel products from Romania to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system established by Decision No 3/95 of the Association Council) (97/75/ECSC)THE ASSOCIATION COUNCIL,Whereas the Contact Group referred to in Article 11 of Protocol 2 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (1), which entered into force on 1 February 1995, met on 17 September 1996 and agreed to recommend to the Association Council established under Article 106 of the Agreement that the double-checking system introduced in 1996 by Association Council Decision No 3/95 (2) should be extended for the period between 1 January and 31 December 1997 subject to certain amendments;Whereas the Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1 The double-checking system established by Association Council Decision No 3/95 for the period 1 January to 31 December 1996 shall continue to apply for the period between 1 January and 31 December 1997, subject to the amendments shown in Article 2. In the preamble and Article 1 (1) and (3) of the Decision, references to the period 1 January to 31 December 1996 are hereby replaced by references to 1 January to 31 December 1997.Article 2 1. The first sentence of Article 2 (2) of the Decision shall be amended to read as follows:'The Community undertakes to supply the Romanian authorities with precise statistical information on import documents issued by Member States in respect of the export documents issued by the Romanian authorities pursuant to Article 1.`2. Annex I to the Decision shall be replaced by the text contained in the Annex to this Decision.3. In Annex IV to the Decision, paragraph 3 shall be amended to read as follows:'The export documents shall be valid for six months from the date of their issue. They may be renewed or prolonged.`Article 3 This Decision shall enter into force on the date of signature thereof.It shall apply with effect from 1 January 1997.Done at Bucharest, 13 December 1996.For the Association CouncilThe PresidentA. SEVERIN(1) OJ No L 357, 31. 12. 1994, p. 12.(2) OJ No L 325, 30. 12. 1995, p. 51.ANNEX 'ANNEX IROMANIAList of products subject to double-checking (1997)7202 11 207202 11 807202 99 117203 90 007206 10 007206 90 007208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907208 40 107208 40 907208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107208 53 907208 54 107208 54 907208 90 107209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107210 11 107210 12 117210 12 197210 20 107210 30 107210 41 107210 49 107210 50 107210 61 107210 69 107210 70 317210 70 397210 90 317210 90 337210 90 387211 13 007211 14 107211 14 907211 19 207211 19 907211 23 107211 23 517211 29 207211 90 117212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 907216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107219 11 007219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907219 21 107219 21 907219 22 107219 22 907219 23 007219 24 007219 31 007219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907219 90 107220 11 007220 12 007220 20 107220 90 117220 90 317221 00 107221 00 907222 11 117222 11 197222 11 217222 11 297222 11 917222 11 997222 19 107222 19 907222 30 107222 40 107222 40 307225 11 007225 19 107225 19 907225 20 207225 30 007225 40 207225 40 507225 40 807225 50 007225 91 107225 92 107225 99 107226 11 107226 19 107226 19 307226 20 207226 91 107226 91 907226 92 107226 93 207226 94 207226 99 207227 10 007227 20 007227 90 107227 90 507227 90 957228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00`